DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,360,964 to Tsuya et al.
	Tsuya et al discloses a fitting structure for fitting a first member (30) and a second member (50) together, the fitting structure comprising: a fitting projection (41) protruding from a second member (50) opposed surface of the first member (30) opposed to the second member toward the second member (50);
a receptacle (51, 85) protruding from an opposite surface of the second member on an opposite side from 
the second member opposed surface in an opposite direction from the second member opposed surface, 
the receptacle including an internal receiving space communicating with a through hole in the second 
member, wherein the receptacle including: a fitting portion (52) having a plate shape (52, 85) protruding 
from the opposite surface; a supporting portion protruding from the opposite surface such that at least a 
section of an inner surface of the supporting portion is opposed to an inner surface of the fitting portion; 
and two slits (opening between the plates) provided between two edges of the fitting portion (41) 
extending in a protruding direction in which the fitting portion protrudes and edges of the supporting 
portion adjacent to the edges of the fitting portion, respectively, the slits communicating with the 
receiving space, the receiving space is defined by the fitting portion and the supporting portion, and the 

fitting portion (see figures 6 and 13).  Re Claim 2, Tsuya et al discloses wherein the fitting portion (55) is 
sloped toward the supporting portion. Re Claim 3, Tsuya et al discloses wherein the fitting portion (55) 
includes a distal end, the fitting projection includes a fitting portion (41) opposed surface being along the 
protruding direction in which the fitting projection protrudes and including a section opposed to the fitting 
portion, the fitting portion includes a protrusion protruding from the fitting portion opposed surface and 
fitting to the distal end, the protrusion including a contact surface contacting the distal end, the fitting 
portion is provided such that an axis of the fitting portion being along the protruding direction in which 
the fitting portion protrudes is angled relative to a direction of a normal to the contact surface that 
contacts the distal end, and the axis is angled such that the distal end of the fitting portion is more 
adjacent to the fitting portion opposed surface in comparison to a base of the fitting portion (see figure 6). 
Re Claim 4, Tsuya et al discloses wherein the fitting projection (41) includes a supporting portion 
opposed surface being along the protruding direction in which the fitting projection protrudes and 
including a section opposed to the supporting portion, the supporting portion opposed surface includes a 
section contacting the supporting portion and a section located between the section contacting the 
supporting portion and the second member opposed surface, and the fitting projection includes a rib (43, 
45) protruding from the section of the supporting portion opposed surface between the section contacting 
the supporting portion and the second member opposed surface and connected with the second member 
opposed surface. Re Claim 5, Tsuya et al disclose wherein the fitting projection (41) includes a rib (45, 
41) protruding from a surface between edges of the fitting portion opposed surface and the supporting 
portion opposed surface extending in the protruding direction in which the fitting portion protrudes, the 
rib protrudes along the second member opposed surface and connected with the second member opposed 
surface. Re Claim 6, Tsuya et al discloses wherein the fitting projection includes: a base portion disposed 
between the second member opposed surface and the second member; a middle portion disposed inside 
the receiving space; a distal end disposed outside the receiving space; and a rib protruding from a section 
of the fitting portion opposed surface in the base portion and connected with the second member opposed 

is a surface of a vertex, the top surface includes a first edge and a second edge separated from each other in the protruding direction in which the fitting projection protrudes, the contact surface is a first sloped 
surface sloped from the first edge of the top surface toward the fitting portion opposed surface, and the 
protrusion includes a second sloped surface sloped from the second edge of the top surface toward the 
fitting portion opposed surface and the distal end of the fitting projection (45B, 44). Re Claim 8, Tsuya et 
al discloses wherein a distance between the inner surface of the distal end of the fitting portion and the 
inner surface of the distal end of the supporting portion is smaller than a dimension of the fitting 
projection from the supporting portion opposed surface.  Re Claim 9, Tsuya et al discloses wherein the 
receptacle further includes two connecting portions protruding from the opposite surface and connecting 
sections of the edges of the fitting portion to sections of the edges of the supporting portion adjacent to 
the edges of the fitting portion, and the connecting portions have dimensions smaller than a dimension of 
the fitting portion from the opposite surface and a dimension of the supporting portion from the opposite 
surface (see figure 13).  Re Claim 10, Tsuya et al discloses wherein the fitting projection includes: a base 
portion disposed between the second member opposed surface and the second member; a middle portion 
disposed inside the receiving space; a distal end disposed outside the receiving space; a first protrusion 
protruding from a section of the fitting portion opposed surface in the distal end portion of the fitting 
projection and being fitted to the distal end of the fitting portion; and a second protrusion protruding from 
a section of the supporting portion opposed surface in the distal end portion and being fitted to the distal 
end of the fitting portion (see figure 6). Re Claim 11, Tsuya et al discloses wherein the fitting projection 
includes a rib (43, 45) protruding from a section of the fitting portion opposed surface in the base portion 
of the fitting projection and being connected with the second member opposed surface.  Re Claim 12, Tsuya et al discloses wherein the first protrusion includes a top surface that is a surface of a vertex of the first protrusion, the top surface of the first protrusion includes a first edge and a second edge separated from each other in the protruding direction in which the fitting projection protrudes, the first protrusion  

surface sloped from the second edge of the top surface of the first protrusion toward the fitting portion 
opposed surface and the distal end of the filing projection, the first sloped surface contacts the distal end 
of the supporting portion, the second protrusion includes a top surface that is a surface of a vertex of the 
second protrusion, the top surface of the second protrusion includes a first edge and a second edge 
separated from each other in the protruding direction in which the fitting projection protrudes, the second 
protrusion includes a first sloped surface sloped from the first edge of the top surface of the second 
protrusion toward a section of the supporting portion opposed surface in the middle portion, the second 
protrusion includes a second sloped surface sloped from the second edge of the top surface of the second 
protrusion toward the supporting portion opposed surface and the distal end of the fitting projection, and
the first sloped surface contacts the distal end of the supporting portion (see figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,212,415 and US 5,699,601 and US 20120321379 showing clips and rib portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612